Citation Nr: 1203701	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  06-05 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for dental injury due to trauma during service.

2.  Entitlement to an effective date prior to July 7, 2008, for service connection for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1950 to August 1952.  

This matter comes before the Board of Veterans' Appeals (Board) by orders of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on June 11, 2009, and May 7, 2010, which vacated Board decisions, in pertinent part, dated in May 2009 and September 2009 and remanded the issues for additional development.  The issue of entitlement to service connection for dental injury due to trauma during service initially arose from an April 2005 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  In an August 2008 rating decision the RO established service connection for radiculopathy of the right lower extremity and of the left lower extremity and assigned each disability a 10 percent rating effective July 7, 2008.  In its June 2009 order, the Court partially vacated and remanded the Board's May 2008 decision as to the denial of reopening the dental disorder claim.  In its May 2010 order, the Court partially vacated and remanded the Board's September 2009 decision as to the denial of entitlement to effective dates prior to July 7, 2008, for radiculopathy of both left and right lower extremities.  

Although the RO reopened the dental trauma claim and adjudicated the issue on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has listed the issue on the title page as whether new and material evidence has been received to reopen the claim for service connection.

The Board remanded the new and material evidence and earlier effective date issues for additional development in October 2010.  A May 2011 rating decision granted an earlier effective date from July 29, 2006, for radiculopathy of the left lower extremity.  The Veteran and his attorney were notified by correspondence dated May 27, 2011, that the award as to this issue was considered to be a total grant of the benefit sought on appeal and, in essence, that the issue was fully resolved.  As there is no apparent remaining dispute as to this matter, the Board finds the issues listed on the title page of this decision are the only matters for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed March 2002 rating decision denied entitlement to service connection for dental injury from service trauma (for dental treatment purposes).  

2.  Evidence added to the record since the March 2002 rating decision does not raise a reasonable possibility of substantiating the service connection claim for dental injury due to trauma during service.

3.  The Veteran's radiculopathy of the right lower extremity was first noted by VA examination on July 7, 2008; there is no factually ascertainable evidence demonstrating a right lower extremity radiculopathy disability was manifest prior to that date.


CONCLUSIONS OF LAW

1.  New and material evidence was not received and the claim for entitlement to service connection for dental injury due to trauma during service may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for an effective date earlier than July 7, 2008, for service connection for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in correspondence dated in November 2004, January 2005, June 2008, January 2009, February 2011, and April 2011.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters by the February 2011 and April 2011 VA correspondence.

In this case, the available record includes service treatment records, VA treatment and examination reports, Social Security Administration (SSA) records, and the Veteran's statements in support of the claims.  The Board finds the notice requirements pertinent to these matters have been met and all relevant identified and authorized records have been requested or obtained.  In the absence of sufficiently identified existing evidence pertinent to an issue on appeal, the Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when making a determination whether additional evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board finds that based upon the evidence received in this case that there is no reasonable possibility that additional VA development could assist the Veteran in substantiating his claim to reopen.   

The Court has also held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  The Board finds that the March 2011 VA medical opinion obtained in this case addressing the earlier effective date issue on appeal is adequate as it was predicated on a substantial review of the record and available evidence of record.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, the record shows that in October 2001 the Veteran submitted a VA application for compensation for "teeth decayed because of chemical in water while in service."  A March 2002 rating decision denied entitlement to service connection for dental injury from service trauma (for dental treatment purposes).  It was noted that service treatment records revealed the Veteran's teeth were extracted, but that there was no indication of trauma requiring extraction.  The Veteran did not appeal and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

The Board notes that VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, provides compensable disability ratings for the loss of teeth due to the loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2011).  It is specifically noted that these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.  Although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service, an exception to the general rule is applicable to dental disabilities.  Dental disabilities for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2011).  

With respect to service connection for missing teeth, the regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" and teeth lost as a result of the loss of substance of body of the maxilla or mandible due to trauma or disease.  See Simington v. West, 11 Vet. App. 41, 44 (1998).  VA law provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2011).

Further, for the purposes of determining whether a veteran has treatment eligibility, VA's General Counsel has held that the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997); see also 38 C.F.R. § 3.306(b)(1) (2011).  The Federal Circuit has held that a "service trauma" under the statute is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d 802, 804 (2010). 

The pertinent evidence added to the record since the March 2002 rating decision includes VA treatment records and the Veteran's statements in support of the claim.  It is significant to note that correspondence dated November 2004 submitted in support of the Veteran's claim clarified, specifically, that the request to reopen the previously denied claim was a claim for compensation and not a claim for dental treatment.  The Veteran's dental claim was evaluated for treatment purposes in April 1953, December 1953, and August 1954.  

In statements in support of the claim the Veteran asserted that he entered service without any serious dental problems, that he drank water during service in Korea that was purified by a chemical, that his teeth decayed during his period of service, that he had numerous teeth pulled during service as a result of tooth decay, and that he had experienced dental problems and required the use of dentures since service. 

The Board notes that the Court's June 2009 order incorporated the joint motion for partial remand agreement that the Board had erred in its previous decision by not addressing the Veteran's November 2004 statement in which he reported that he was told by a first aid attendant in Korea in early 1951 that his teeth had been decayed by a chemical that was used to purify the drinking water (i.e., the purported dental trauma he experienced in service). 

Based upon a comprehensive review of the record, the Board finds the evidence received since the March 2002 rating decision does not raise a reasonable possibility of substantiating the claim.  The evidence obtained is essentially cumulative of the evidence previously considered.  It is significant to note that the Veteran had asserted his belief that his teeth had required extraction in service because of a chemical used to treatment his drinking water in statements prior to the March 2002 rating decision.  It is also significant to note that since the Court's June 2009 order the Federal Circuit has defined the term "service trauma" for dental claims as an injury or wound produced by an external physical force during the performance of military duties.  There is no indication in this case that any of the Veteran's teeth were lost as a result of any such external physical force.  The Board finds that no new evidence was received indicating a nexus to an established event, injury, or disease during active service which if considered could reasonably result in substantiation of the claim.  Therefore, the claim for entitlement to service connection may not be reopened.  

Earlier Effective Date Claim

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

The effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  An earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually ascertainable during the year prior to receipt of an increased rating claim, the Board will review the entirety of the evidence of record.  See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  

In this case, VA records show that service connection has been established, among other things, for a cold injury of the right lower extremity and knee (30 percent effective from December 3, 2004), a cold injury of the left lower extremity and knee, degenerative spondylosis of the lumbar spine (20 percent effective from December 3, 2004), radiculopathy of the right lower extremity associated with degenerative spondylosis of the lumbar spine, and radiculopathy of the left lower extremity associated with degenerative spondylosis of the lumbar spine. 

The Veteran's initial claim for service connection for a low back disorder was received by VA on August 15, 2005.  No symptoms of radiculopathy were reported at that time.

A March 2006 VA cold injuries examination report noted the Veteran experienced no numbness of the bilateral lower extremities.  It was noted that he reported pain to the lower extremities that was related solely to the cold injury.  The examiner stated that there was insufficient clinical evidence at that time to warrant a separate diagnosis of an acute or chronic disorder for numbness of the bilateral lower extremities.  A July 2006 VA orthopedic examination report noted the Veteran's sensation was intact to light touch on neurological evaluation.  It was noted, however, that the Veteran reported that he experienced weakness of the legs, pain in his mid back, lower back, and knees and pain that radiated from his lower back into his side and down his left leg.  The diagnoses included degenerative spondylosis of the lower back. 

A November 2006 rating decision established service connection for degenerative spondylosis of the lumbar spine.  A 20 percent rating was assigned effective from August 15, 2005. 

A July 7, 2008, VA orthopedic examination revealed the Veteran had some loss of vibration and light touch in the feet attributed to the low back disability.  A diagnosis of radiculopathy was provided.  In an August 2008 addendum the examiner, in essence, addressed the March 2006 VA cold injury examiner's statement that there was insufficient clinical evidence in 2006 to warrant a diagnosis of an acute or chronic disorder lower extremity disorder or residuals of numbness of the bilateral lower extremities.  In responding to the 2006 examiner's statement (regarding the lack of clinical evidence to support a lower extremity diagnosis), the 2008 examiner stated that "[a]t this time I felt the radiculopathy was due to thoracolumbar spine disease." 

The Board remanded the case for additional development in October 2010 based upon a Court order incorporating the findings of a joint motion for remand.  The Board's remand instructions included a request for clarification as to whether the Veteran's complaints of, and later diagnosis of, radiculopathy were related to his thoracolumbar spine condition as of July 2006 or if they were first manifest on some later ascertainable date. 

A March 2011 VA examination report noted the previous VA examiners were retired and that the orthopedic examiner had moved and was no longer in the area.  The March 2011 VA examiner, a staff physician, noted the examination reports and all medical records had been reviewed.  It was further noted that the question as to whether a previous examiner believed radiculopathy was due to the thoracolumbar spine as of 2006 or whether it arose in 2008 was not obtainable based upon a review of the examination reports and that it was impossible to know what the examiner meant at that time.  The examiner noted, however, that a July 2006 orthopedic examination mentioned back pain radiating down the left lower extremity and that, based upon that examination report, it was as likely as not that the Veteran had left lower extremity radiculopathy secondary to his service-connected back disability at that time.  The examiner stated that no comments as to the right extremity in July 2006 could be made because there were no findings mentioned during that time frame.

Based upon the evidence of record, the Board finds the Veteran's radiculopathy of the right lower extremity was first noted by VA examination on July 7, 2008, and that there is no factually ascertainable evidence demonstrating that a right lower extremity radiculopathy disability was manifest prior to that date.  The March 2011 VA examiner's opinion is shown to have been based upon a thorough review of the evidence of record with an adequate rationale for the provided opinion.  The opinion is persuasive.  It is also significant to note that upon VA examination in July 2006 the Veteran only reported pain that radiated from his lower back down his left leg.  Therefore, an earlier effective date for radiculopathy of the right lower extremity is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim for an earlier effective date.


ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for dental injury due to trauma during service; the appeal is denied.

Entitlement to an effective date prior to July 7, 2008, for service connection for radiculopathy of the right lower extremity is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


